Citation Nr: 0825957	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected residuals of low back injury with history of a 
herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1983 to April 1987 and from September 1988 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

The case was previously remanded to the RO in March 2006 and 
in November 2007.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In April 2008, the veteran timely submitted additional 
evidence without waiving the right to have the evidence 
initially considered by the RO.  The additional evidence 
consists of a report of a consultation for pain in the 
thoracic segment of the spine, following an on-the-job injury 
in October 2007, and a report of a CT scan of the lumbar 
spine, dated in October 2007.   In the report of a 
consultation, it was noted that the veteran complained of a 
flare of low back pain, following the injury in October 2007, 
which was to be further treated in a follow up in March 2008. 

In an accompanying statement, the veteran stated that without 
steroid injections he can not function on a daily basis or 
maintain employment. 

As the additional evidence suggests a material change in the 
symptomatology, a reexamination is required. 38 C.F.R. § 
3.327(a). Accordingly, the case is REMANDED for the following 
action:

1. 1. Ensure VCAA compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2. Ask the veteran to submit the 
records of G.M.J., MD, of the 
Charleston Spine & Physical Medicine, 
PA, Charleston, South Carolina, since 
February 2008; or ask the veteran for 
authorization to obtain the records on 
his behalf. 

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
current degree of limitation of motion 
of the lumbar spine.  The claims folder 
must be made available to the examiner 
for review.  

The examiner is specifically asked to 
determine the following: 

a). Whether forward flexion of the 
thoracolumbar spine is to 30 
degrees or less, considering any 
functional loss due to pain, 
weakened  movement, excess 
fatigability, or pain on movement.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 

b). Whether there are objective 
neurological abnormalities; and, 

c). Whether the veteran has 
incapacitating episodes of 
intervertebal disc syndrome, 
having a total duration of at 
least 4 weeks but less than 6 
weeks during the past 12 months.  

An incapacitating episode is 
a period of acute signs and 
symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician. 

4. After the above development is 
completed, the RO adjudicate the claim.  
If the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


